IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RASHANE JONES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4129

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 12, 2016.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Nancy A. Daniels, Public Defender, and Richard M. Bracey, III, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm Appellant’s conviction without comment, but we reverse his

sentence and remand for resentencing because, although the trial court correctly
determined based on then-controlling appellate decisions that it was required to

impose consecutive mandatory minimum terms under the 10-20-Life statute, the

Florida Supreme Court subsequently quashed one of those decisions and held that

consecutive sentencing is permissible but not mandatory. See Williams v. State,

41 Fla. L. Weekly S73, S74 (Fla. Mar. 3, 2016) (“If . . . multiple firearm offenses

are committed contemporaneously, during which time multiple victims are shot at,

then consecutive sentencing is permissible but not mandatory. In other words, a

trial judge has discretion to order the mandatory minimum sentences to run

consecutively, but may impose the sentences concurrently.”) (citations omitted).

      AFFIRMED in part; REVERSED and REMANDED in part.

WETHERELL, RAY, and KELSEY, JJ., CONCUR.




                                        2